Vanderburgh, J.,
(dissenting.) The parties went together to the .office of their attorneys on the Sunday in question. The defendant ■then and there executed and acknowledged the deed, and delivered the same to the attorneys for the plaintiff’s use, and they retained it .solely in order to procure the signature of the defendant’s wife, who *397lived apart from him. He exercised no further control over it, ancf it was not intended that he should. The execution and delivery of the deed to the attorneys on Sunday, without which there could have-been no final delivery, was within the prohibition of the statute, and I think the court was right in holding the deed void for that reason. The judgment should be affirmed.